In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00116-CV
        ______________________________




             IN RE: ANNA C. SMITH




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

       Jason Allen Boyd sued Anna C. Smith for damages allegedly arising from a motor vehicle

collision. The case was tried to a jury on June 29, 2010. The jury returned a verdict for the

defense, finding that Boyd’s negligence proximately caused the collision. On July 12, 2010, the

trial court signed a take-nothing judgment. Boyd moved for a new trial. The trial court did not

rule on the motion within the seventy-five-day time period specified by Rule 329b(c) of the Texas

Rules of Civil Procedure; therefore, the motion was overruled by operation of law. TEX. R. CIV.

P. 329b(c). On October 8, 2010, the trial court signed an order granting a new trial, and setting

the new trial for April 5, 2011. The order did not specify the trial court’s reasons for granting the

new trial.

       By petition for writ of mandamus, we are asked to order the trial court to specify its reasons

for disregarding the jury’s verdict and granting a new trial. However, after Smith filed her

petition for writ of mandamus, the trial court entered a revised order that specified the court’s

reasons for granting a new trial.

       Therefore, we deny Smith’s petition as moot.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        November 17, 2010


                                                 2
Date Decided:   November 18, 2010




                                    3